COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of A.L.D.L.

Appellate case number:      01-15-00826-CV

Trial court case number:    14-FD-2183

Trial court:                County Court at Law No. 1 of Galveston County

       On November 17, 2015, appellant, P.D., filed an affidavit of indigence in this
Court. See TEX. R. APP. P. 20.1(a)(2). The trial court clerk filed the clerk’s record in this
cause on October 13, 2015, and filed a supplemental clerk’s record on indigence on
December 9, 2015. The supplemental clerk’s record reflects that the trial court clerk
received the affidavit of indigence from this Court on November 19, 2015, and that no
contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e). Therefore, the
allegations in the affidavit are deemed true, and appellant is entitled to proceed without
advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs. See TEX. R. APP. P. 20.1(f), (n).

      It is further ORDERED that the court reporter file with this Court, within 20
days of the date of this order and at no cost to appellant, a reporter’s record.

        On November 3, 2015, the Clerk of this Court received from appellant a letter that
she asks the Court to consider as her brief to decide the appeal. See TEX. R. APP. P.
38.6(a). The letter, however, does not meet the requirements for a brief set out in Texas
Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. Additionally, the letter does
not contain either an acknowledgment of service by the person served with a copy of the
letter or a certificate of service of the letter on all parties to the termination proceeding.
See TEX. R. APP. P. 9.5(a) (requiring service of documents on parties to proceeding), (d)
(requiring document to include proof of service on parties to proceeding), (e) (setting out
requirements of certificate of service). Accordingly, appellant is ORDERED to file her
appellant’s brief complying with the applicable Texas Rules of Appellate Procedure,
including rules 9.5 and 38.1, within 20 days of the date a reporter’s record is filed in
this Court. See TEX. R. APP. P. 38.1, 38.6(a).

        Appellee’s brief, if any, is due within 20 days of the date that appellant’s brief is
filed. See TEX. R. APP. P. 38.6(b).

       Because this appeal involves the termination of the parent-child relationship, the
Court is required to bring the appeal to final disposition within 180 days of September 28,
2015, the date the notice of appeal was filed in this proceeding, so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F
app. (West 2013). Accordingly, no extensions will be granted absent extraordinary
circumstances.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually      Acting for the Court

Date: December 11, 2015